Citation Nr: 1207743	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to April 1980.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the appellant testified at a Board hearing at the RO.  In a June 2010 decision, the Board denied service connection for a lumbar spine disability, a left shoulder disability, a right hand disability, and a psychiatric disability.  The remaining issue on appeal-entitlement to service connection for sinusitis-was remanded to the RO for additional evidentiary development.  In November 2010, the Board again remanded the matter for additional evidentiary development.  A review of the record shows that the RO has now substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

Chronic sinusitis was not diagnosed during the appellant's active service or for many years thereafter and the most probative evidence of record indicates that the appellant's post-service sinusitis is not related to his active service or any incident therein.  


CONCLUSION OF LAW

Sinusitis was not incurred in active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment and personnel records are on file, as are all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that opinion obtained is adequate.  The opinion was rendered by a qualified medical professional and was predicated on a full reading of all available records, including recent diagnostic studies, as well as a physical examination of the appellant.  The examiner also provided a rationale for his opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  


Background

The appellant's service treatment records show that in April 1978, he sought treatment for symptoms such as a sore throat, plugged ears, sinus drainage, and a frontal headache.  He indicated that his symptoms had begun that morning.  A throat culture was negative and the appellant was given a decongestant.  The remaining service treatment records are negative for complaints or abnormalities pertaining to the sinuses, including sinusitis.  

At the appellant's December 1979 military separation medical examination, he completed a report of medical history on which he denied having or ever having had sinusitis, hay fever, and chronic or frequent colds.  On clinical evaluation, the appellant's nose, throat, and sinuses were examined and determined to be normal.  

In August 2006, more than 26 years after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including sinusitis.  

In support of the appellant's claims, the RO obtained private clinical records, dated from March 1991 to June 2006.  These records show that during this period, the appellant was treated on multiple occasions for various complaints, but at no time did he complain of sinus drainage, congestion, or other symptoms referable to sinusitis.  

The RO also obtained VA clinical records dated from July 2006 to October 2009.  In pertinent part, these records show that in July 2006, the appellant initiated treatment with VA.  The following month, he underwent a history and physical evaluation at which his complaints included intermittent sinus problems, particularly in dusty areas.  In February 2007, the appellant sought treatment for sinus pain and reported that two years prior, he had been told he should visit a doctor about his sinus condition.  The assessment was chronic sinusitis, acute at this time.  The appellant was prescribed medication.  

In April 2007, the appellant had a consultation in the VA otolaryngology clinic in connection with his complaints of sinusitis.  He reported a several year history of chronic nasal obstruction with drainage.  He indicated that he had recently received antibiotics and this resulted in a significant improvements of his symptoms.  Examination showed turbinate hypertrophy bilaterally and tenderness over the right maxillary sinus.  The VA physician noted that a CT scan performed in March 2007 had shown that the sphenoid sinuses were clear.  There was also some ethmoid mucosal thickening with an air fluid level in the right maxillary sinus which could represent a retention cyst.  The assessment was chronic sinusitis and the appellant was given medication.  

In May 2007, the appellant was seen on follow-up in the otolaryngology clinic.  It was noted that the earlier CT scan had shown a small air fluid level in the right maxillary sinus, but was otherwise normal.  It was also noted that the appellant reported that his symptoms had improved since beginning nasal saline and Flonase.  Examination showed mild inferior turbinate hypertrophy bilaterally.  The assessment was chronic sinusitis.  The examiner indicated that if the appellant's symptoms continued, a repeat CT scan would be scheduled.  Based on the prior CT scan, however, there was no evidence of sinus disease in the sphenoid, frontal or ethmoid sinuses.  

Subsequent VA clinical records show that in September 2007, the appellant was noted to have chronic sinusitis.  In December 2007, he was evaluated in the ENT clinic.  It was noted that the appellant had been previously evaluated in April 2007, secondary to complaints of chronic nasal drainage and intermittent headaches.  At that time, a CT scan had shown no significant abnormalities or mucoperiosteal thickening.  A mucous retaining cyst was noted in the inferior right maxillary sinus and the appellant had been prescribed nasal saline washes and medications which had helped to alleviate his symptoms.  The appellant's present complaints included intermittent headaches and severe snoring.  The assessments included likely obstructive sleep apnea, and mild chronic rhinosinusitis, controlled with medication.  Additional VA clinical records, dated from January 2008 to October 2009 show continued notations of chronic maxillary sinusitis on the appellant's problem list.

At his March 2010 Board hearing, the appellant testified that in April 1978, he had been treated for symptoms such as a sore throat, sinus drainage, and headaches.  He indicated that in 2006, he had been diagnosed as having sinusitis.  The appellant testified that his "sinus issues" had been present since service although he did not seek medical treatment for sinusitis until 2006 as he had been suffering from drug and alcohol addiction and lacked the motivation and resources to seek medical care.  

In June 2010, the appellant underwent VA medical examination at which he claimed to have a long history of sinus symptoms characterized by nasal congestion, discomfort, blockage, and pain.  He indicated that he had been treated with medications but had only received antibiotics on one prior occasion over the past several years.  On clinical evaluation, the paranasal sinuses were negative.  The appellant had a moderate obstruction secondary to a nasal septal deviation.  After examining the appellant and reviewing the claims folder, the examiner concluded that he could find no evidence that the appellant currently had sinusitis.  

In December 2010, the appellant again underwent VA medical examination.  The examiner indicated that he had reviewed X-ray studies and could find no evidence of any pathology in the frontal maxillary, ethmoid, or sphenoid sinuses.  He indicated that based on his examination of the appellant and his review of current X-ray studies, it was his opinion that the appellant did not currently any active sinus disease.  

Additional VA clinical records dated from October 2009 to December 2011 show that during this period, the appellant was treated for pharyngitis in February 2010 and a viral upper respiratory infection in December 2010 and February 2011.  Records corresponding to this period indicate that chronic maxillary sinusitis continued to be included on the appellant's "problem list," although he received no treatment for sinusitis during his period.  

In an October 2011 addendum to the June and December 2010 VA examination reports, the examiner explained that although the appellant had been diagnosed as having sinusitis in 2007, it was extremely unlikely that the condition was a continuation of the same symptoms as he had exhibited in service in 1978.  The examiner explained that had the appellant had sinusitis since service, he would have had further symptoms and complaints during that long interval than currently indicated.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

That an injury or disease occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The appellant seeks service connection for sinusitis.  He contends that service connection for sinusitis is warranted as he was treated for sinus symptoms during active service and continued to experience sinus symptoms after service separation.

As set forth above, the appellant's service treatment records confirm that in April 1978, he was treated for cold symptoms which included sinus drainage.  Sinusitis was not diagnosed at that time, nor at any time thereafter in service.  Indeed, the remaining service treatment records are negative for complaints or abnormalities pertaining to a disability of the sinuses.  Moreover, at his December 1979 military separation medical examination, the appellant completed a report of medical history on which he denied having or ever having had sinusitis.  He also denied having or ever having had hay fever and chronic or frequent colds.  On clinical evaluation, the appellant's nose, throat, and sinuses were examined and determined to be normal.  

As noted above, that a disease occurred in service is not enough.  Rather, there must be chronic disability resulting from that disease.  In this case, although the service treatment records document one episode of sinus drainage, a chronic sinus disability was not diagnosed at that time or at any time during the appellant's period of active duty.  Moreover, as explained above, the appellant's sinuses were found to be normal at his military separation medical examination and he denied having or ever having had sinusitis.  Based on the foregoing, the Board finds that the objective evidence shows that a chronic sinus disability, including sinusitis, was not present during service.  

Similarly, although the appellant recalls experiencing "sinus symptoms" since service, sinusitis was not diagnosed for until 2007, approximately twenty-seven after service separation.  The Board has considered the appellant's reports that he experienced continuous sinus symptomatology since service, but finds his reports to be lacking in credibility.  

In analyzing credibility, the Board must take into account multiple factors, including whether there is corroborating evidence to support an account or conflicting evidence indicating that a statement is untruthful or mistaken.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder). For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id.

As set forth above, although the appellant has reported that he developed sinus symptoms in service which were present on a continuous basis since that time, the service treatment records do not support his contentions.  As set forth above, the appellant's service treatment records document only one episode of sinus drainage, with no indication of chronic symptoms thereafter.  More importantly, at his December 1979 military separation medical examination, the appellant denied having or ever having had sinusitis or frequent colds and his nose and sinuses were normal on clinical evaluation.  

The post-service records on appeal similarly fail to provide support for the appellant's claims of continuous sinus symptomatology since service.  Although the Board has considered the appellant's reports that he lacked the resources and motivation to seek medical treatment for sinusitis prior to 2006 as he was abusing drugs and alcohol, as set forth above, the record contains private clinical records dated from 1991 showing treatment for other conditions.  These records are conspicuously silent for any mention of sinus symptoms or sinusitis.  The Board finds that if the appellant had, in fact, been suffering from sinusitis since service, he would have mentioned it at some time prior to 2006, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))).  Indeed, the Board notes that in October 2011, the VA medical examiner explained that it was extremely unlikely that the appellant's post-service sinusitis, first diagnosed in 2007, was a continuation of the symptoms he exhibited in 1978 because had the appellant been suffering from sinusitis since that time, he would have exhibited further symptoms and complaints than he now reports having, prompting him to seek medical care.  

The Board also notes that the duration of the appellant's reported post-service symptoms has been somewhat inconsistent.  During an April 2007 VA otolaryngology consultation, for example, the appellant reported that his sinus symptoms had been present for "several years."  At his March 2010 Board hearing, however, the appellant testified that his sinus symptoms had been present since service, a period well in excess of two decades.  Having had the opportunity to observe the appellant's demeanor at the March 2010 hearing, the Board assigns more probative value to the medical history reported by the appellant in a clinical setting.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and desire for monetary gain).

In addition to the reasons and bases discussed above, the Board additionally notes that the record on appeal contains no competent evidence that the appellant's post-service sinusitis is causally related to his active service or any incident therein, including the episode of sinus drainage in 1978.  Indeed, in October 2011, the VA examiner explained that based on the appellant's medical history, it is extremely unlikely that his post-service sinusitis is a continuation of the symptoms he exhibited in service.  There is no medical evidence of record which contradicts this medical opinion or otherwise suggests that the appellant's post-service sinusitis was incurred in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

In summary, the Board finds that the most probative evidence record shows that chronic sinusitis was not present in service or for many years thereafter and that his current sinusitis is not causally related to his active service or any incident therein.  For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claims of service connection for sinusitis.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


